Name: 89/492/EEC: Commission Decision of 26 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  environmental policy;  cooperation policy
 Date Published: 1989-08-15

 Avis juridique important|31989D049289/492/EEC: Commission Decision of 26 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 238 , 15/08/1989 P. 0050 - 0050*****COMMISSION DECISION of 26 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in the Federal Republic of Germany (Only the German text is authentic) (89/492/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 1 thereof, Whereas two series of outbreaks of foot-and-mouth disease occurred in the Federal Republic of Germany in October 1987 and again in January 1988; whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of these series of foot-and-mouth diesease outbreaks were officially confirmed the German authorities took all the measures specified in Article 1 of Decision 77/97/EEC with a view to eradication; whereas such measures were notified by the German authorities at meetings of the Standing Veterinary Committee on 14 October 1987 in the case of the first series and on 27 January 1988 in the case of the second series; Whereas the evolution of the situation and the seriousness of the disease were such that the German authorities applied vaccination measures in the areas of Lower Saxony surrounding the outbreaks; whereas the measures in general were continued until complete eradication was achieved; Whereas the conditions for Community financial assistance have been met; whereas to be fully effective the Community's assistance should be the maximum authorized in Decision 77/97/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Commission shall pay to the Federal Republic of Germany: - 50 % of the expenditure incurred in compensating owners for the slaughter and destruction of animals and disinfection of the farms, and - 100 % of the cost of the vaccine used and 50 % of the expenses incurred in carrying out the vaccination around the infected farms, after the outbreaks of foot-and-mouth disease detected in German territory in October 1987. 2. The Commission shall pay to the Federal Republic of Germany: - 50 % of the expenditure incurred in compensating owners for the slaughter and destruction of animals and disinfection of the farms, and - 100 % of the cost of the vaccine used and 50 % of the expenses incurred in carrying out the vaccination around the infected farms, after the outbreaks of foot-and-mouth disease detected in German territory in January 1988. Article 2 The Community financial participation shall be granted after supporting documents have been submitted. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 362, 31. 12. 1985, p. 8.